     Case 2:20-cv-01246-MCE-CKD Document 36 Filed 04/15/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA

12                                               Case No. 2:20-cv-01246-MCE-CKD
      SUNBELT RENTALS, INC.,
13
                                    Plaintiff,   ORDER GRANTING ATTORNEYS’
14                                               FEES AND COSTS
            v.
15
      ALLEN ENGINEERING
16    CONTRACTOR, INC.; UNION
17    PACIFIC RAILROAD CO.;
      SOUTHERN PACIFIC CO., and
18    ROGER A. TATE
19                              Defendants.
20

21         This matter is before the Court on the Motion for an Award of Attorneys’
22   Fees filed by Plaintiff Sunbelt Rentals, Inc. (“Sunbelt”) (ECF No. 30) and Sunbelt’s
23
     Bill of Costs (ECF No. 32), pursuant to Federal Rule of Civil Procedure 54(d) for
24

25   its attorneys’ fees and costs incurred in obtaining the default judgment against
26
     Defendant Allen Engineering Contractor, Inc. (“Allen Engineering”). After careful
27
     consideration, the Court finds that the conditions for awarding attorneys’ fees and
28
                                               1
30
                         ORDER GRANTING ATTORNEYS’ FEES AND COSTS
                               CASE NO. 2:20-CV-01246-MCE-CKD
31

32
     Case 2:20-cv-01246-MCE-CKD Document 36 Filed 04/15/21 Page 2 of 2


 1
     costs incurred by Sunbelt in obtaining a default judgment against Allen Engineering

 2   under Federal Rule of Civil Procedure 54(d) and Local Rules 292 and 293 have
 3
     been satisfied. The Court is therefore of the opinion that the motion should be
 4

 5   granted.

 6         IT IS THEREFORE ORDERED that the Motion for an Award of Attorneys’
 7
     Fees filed by Plaintiff Sunbelt Rentals, Inc. (ECF No. 30) and Sunbelt’s Bill of
 8

 9   Costs (ECF No. 32) against Defendant Allen Engineering Contractor, Inc. is

10   GRANTED such that the Court finds that Sunbelt is awarded the following:
11
           (1) attorneys’ fees in the amount of $21,910.50; and
12

13         (2) costs in the amount of $1,083.90.

14         IT IS FURTHER ORDERED that the Clerk of Court shall issue an Amended
15
     Judgment to include attorneys’ fees in the amount of $21,910.50 and costs in the
16

17   amount of $1,083.90.
18         IT IS SO ORDERED.
19
     Dated: April 14, 2021
20

21

22

23

24

25

26

27

28
                                              2
                         ORDER GRANTING ATTORNEYS’ FEES AND COSTS
                               CASE NO. 2:20-CV-01246-MCE-CKD
